 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         CYWEE GROUP LTD.,                             CASE NO. C17-0932JLR

11                              Plaintiff,               ORDER
                  v.
12
           HTC CORPORATION, et al.,
13
               Defendants/Third-Party Plaintiffs,
14
                  v.
15
           CYWEE MOTION GROUP LTD.,
16
                          Third-Party Defendant.
17

18         The court is in receipt of the parties’ stipulated motion for an extension of time to

19   submit responsive claim construction briefs. (Stip. Mot. (Dkt. # 121).) The court

20   GRANTS the parties’ request to extend the deadline to submit responsive claim

21   construction briefs to March 15, 2019. The court further RESCHEDULES the Markman

22   hearing to April 19, 2019, at 9:00 a.m. The post-Markman deadlines set forth in the


     ORDER - 1
 1   court’s August 7, 2018, amended scheduling order remain unchanged. (See Am. Sched.

 2   Order (Dkt. # 101).)

 3         Dated this 8th day of February, 2019.

 4

 5                                                 A
                                                   The Honorable James L. Robart
 6
                                                   U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
